Citation Nr: 0941363	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  06-32 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to a left foot disorder.

2.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to a right foot disorder.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a right ankle disorder, claimed as secondary 
to a right foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to July 
1984.

These matters come before the Board of Veterans' Appeals 
("Board") on appeal from a June 2006 rating decision issued 
by the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in Cleveland, Ohio, which denied the 
Veteran's claims for service connection for a left knee 
disorder and a right ankle disorder, and denied his 
application to reopen a previously denied claim for service 
connection for right knee disorder.  

In a July 2008 Supplemental Statement of the Case ("SSOC"), 
the RO determined that new and material evidence had been 
received, and subsequently reopened the Veteran's claim.  
However, despite any determination reached by the RO, the 
Board must conduct an independent review of the evidence to 
determine whether new and material evidence has been received 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd, Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

The issues of entitlement to service connection for a left 
knee disorder, a right knee disorder and a right ankle 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center ("AMC") in Washington, DC.


FINDINGS OF FACT

1.  By an unappealed RO decision dated January 2000, the 
Veteran's claim for service connection for a right knee 
disorder was denied because the evidence of record showed 
that his right knee disorder was not incurred in, or 
aggravated by active service.  

2.  Evidence received since the January 2000 RO decision is 
not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2000 RO decision denying the Veteran's claim 
for service connection for a right knee disorder is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 
20.1103 (2009).

2.  New and material evidence sufficient to reopen the 
Veteran's claim of service connection for a right knee 
disorder has been submitted.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009). 

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated June 
2005.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claim for service 
connection on both a direct and secondary basis, the division 
of responsibility between the appellant and VA for obtaining 
the required evidence, and the RO requested that the 
appellant provide any information or evidence in his 
possession that pertained to such claim.  38 U.S.C.A. 
§5103(a); 38 C.F.R. § 3.159(b).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.   
The duty to notify requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.

In this case, a May 2005 letter advised the appellant of the 
evidence and information necessary to establish entitlement 
to the underlying claim for benefits, as well as the criteria 
pertaining to what constitutes new and material evidence.  
However, as the issue of whether new and material evidence 
was received has been resolved in the Veteran's favor, any 
error in notice required by Kent is harmless error.  A 
determination as to whether additional required notice and 
development has been accomplished would be premature at this 
time, as the Veteran's service connection claim is being 
remanded for further adjudicative action.

II. New and Material Evidence

An unappealed rating decision dated January 2000 denied the 
Veteran's claim for service connection for a right knee 
disorder.  In that decision, it was determined, based on the 
Veteran's service treatment records, which revealed no 
complaints of, treatment for, or diagnosis of a right knee 
disorder, that his current condition was not the result of 
service.  

Following the issuance of the January 2000 rating decision, 
the evidence shows that the Veteran either did not submit a 
timely Notice of Disagreement ("NOD"), or a substantive 
appeal was not received within one year of the rating 
decision, or within 60 days of the SOC (because the Veteran's 
claims folder has been recreated, some of the previous 
documentation of record is not in the current claims folder).  
As such, the Veteran's claim was not perfected for appeal.  
That decision is final.  See 38 U.S.C.A. § 7104.  
Accordingly, that decision is not subject to revision except 
on the receipt of new and material evidence.  38 U.S.C.A. § 
5108, 7104; 38 C.F.R. § 3.156; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself, or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

In January 2005, the Veteran applied to have his previously 
denied service connection claim for a right knee disorder 
reopened, arguing that he now had new and material evidence 
that would show that his disability was the result of a 
bilateral foot disorder incurred in service.  Included in the 
evidence were private treatment records for the period April 
1996 to May 2004 showing that he had been treated for a right 
knee disorder, as well as for a left knee disorder and a 
right ankle disorder.  He also submitted lay statements 
asserting that a bilateral knee disorder and right ankle 
disorder were the result of a bilateral foot disorder, which 
had been incurred during active duty service.  See VA Form 
4138, April 2005.  The RO also obtained the Veteran's VA 
Medical Center ("VAMC") treatment records for the period 
November 2004 through June 2007, showing that he had been 
treated for a right ankle disorder.  However, in its June 
2006 rating decision, the RO determined that, because the 
Veteran's service treatment records had been lost or 
misplaced and were not then of record, there was no evidence 
showing that the Veteran's claimed bilateral foot disorder 
was the result of service.

Following that decision, the RO obtained some the Veteran's 
service treatment records dated August 1979 through May 1980, 
showing that, in May 1980, while on active duty service, the 
Veteran underwent arthroplasty of his third toes bilaterally.  
In an April 2008 rating decision, the RO granted the 
Veteran's claims for service connection for postoperative 
hammertoe, third toe right, and postoperative hammertoe, 
third toe left.  As this information relates directly to the 
issue of whether the Veteran's bilateral knee disorder and 
right ankle disorder are the result of his bilateral foot 
disorder, and as this information was not associated with the 
record at the time of the prior denial, the Board concludes 
that it satisfies the low threshold requirement for new and 
material evidence.  The claim is thus reopened.

However, the Board cannot, at this point, adjudicate the 
reopened claim, as further development of the claim is 
necessary.  This is detailed in the REMAND below.


ORDER

The claim of entitlement to service connection for a right 
knee disorder is reopened.  To this extent, and to this 
extent only, the appeal is granted.


REMAND

As noted above, the Veteran contends that he has a left knee 
disorder, a right knee disorder and a right ankle disorder, 
all claimed as secondary to his bilateral foot disorder.  

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In addition, the United States Court of Appeals for 
Veterans Claims has held that VA's statutory duty to assist 
the Veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Although the Veteran was afforded a VA foot examination in 
October 2007 pursuant to his claim for service connection for 
a bilateral foot disorder, because the examiner was not asked 
to opine as to whether the Veteran's claimed bilateral knee 
and right ankle disorders were related to his bilateral foot 
disorders, the Board finds that another VA examiner is 
necessary in order to obtain an opinion as to the etiology of 
the Veteran's bilateral knee and right ankle disorders.  38 
C.F.R. § 3.159(c)(4) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the etiology of his current right knee 
disorder, left knee disorder, and right 
ankle disorder.  Any tests deemed 
necessary should be conducted.  The claims 
folder must be provided to the examiner in 
conjunction with the examination and the 
examiner must note that the claims folder 
has been reviewed.  The examiner should be 
asked to indicate whether it is at least 
as likely as not (i.e., whether there is 
at least a 50 percent probability) that 
any of the above-claimed disorders are 
related to service, or to the Veteran's 
postoperative bilateral third hammertoe 
disorders.  Any and all opinions must be 
accompanied by a complete rationale.

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  "More likely" 
and "as likely" support the contended 
causal relationship; "less likely" 
weighs against the claim.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

2.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  After completing any additional 
development deemed necessary, the issues 
on appeal should be readjudicated.  If any 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, the Veteran 
and his representative should be provided 
with a supplemental statement of the case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


